UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6660



MARK CORRIGAN,

                                              Plaintiff - Appellant,

          versus


MALCOLM J. HOWARD; THOMAS     P. SWAIN; ANNE
HAYES; DAVID W. DANIEL;       KEN MACKENZIE,
MacKenzie, Incorporated,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-CT-3023-BO)


Submitted: July 24, 2007                      Decided:   July 31, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Corrigan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mark   Corrigan   appeals     the   district   court’s   order

dismissing under 28 U.S.C. § 1915(e)(2)(B) (2000) his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.     Corrigan v. Howard, No. 5:07-CT-

3023-BO (E.D.N.C. Apr. 10, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                - 2 -